Citation Nr: 1815597	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for major depression and anxiety.

2.  Entitlement to service connection for residuals of frostbite of the left foot to include as secondary to service-connected residuals of frostbite of the right foot.

3.  Entitlement to service connection for neuropathy of the left lower extremity.

4.  Entitlement to service connection for a back disability, to include cervical disc disease/herniation, and to include as secondary to service-connected residuals of frostbite of the right foot.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The May 2010 rating decision granted service connection for major depression and anxiety and assigned a 10 percent initial evaluation, effective January 29, 2008.  The Veteran disagreed with the assigned initial rating.  By rating decision dated May 24, 2013, the RO assigned a 50 percent evaluation for major depression with anxiety, effective January 29, 2008.  The Veteran continues to disagree with the assigned evaluation.  Jurisdiction over this matter now resides with the RO in St. Petersburg, Florida.

The issues of entitlement to service connection for residuals of frostbite of the left foot, neuropathy of the left lower extremity, back disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran and her representative if further action is required on her part.


FINDING OF FACT

Throughout the period on appeal, the Veteran's major depression and anxiety disorder has been characterized by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for major depression and anxiety have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter in January 2010.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been satisfied.  All identified outstanding evidence has been obtained to the extent possible.  The Veteran was afforded VA examinations in February 2010 and October 2016 for major depression and anxiety.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering the decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Increased Evaluation for Major Depression and Anxiety Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran contends she is entitled to an initial disability rating in excess of 50 percent for her service-connected major depression and anxiety disorder.  Specifically, she is seeking a 70 percent disability rating or higher due to occupational and social impairment with deficiencies in most areas.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 426, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran's service-connected major depression and anxiety disorder is currently assigned an initial disability evaluation of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9413-9434.  She asserts that her symptoms warrant a 70 percent evaluation.  Following review of the evidence of record, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 50 percent for major depression and anxiety.

The Veteran underwent a VA mental disorders examination in February 2010.  At the time of the examination, the Veteran reported that she and her husband of 26 years were living in separate homes due to issues they experienced related to residuals of her frostbite, right foot.  She reported that her husband would comment on her appearance and her lack of interest in socializing; she felt he was not supportive of her.  She reported that she and her husband have four children and that she has a good relationship with her children.  She stated that, over the years, there were many activities she could not participate in with her children due to not being warm enough; now, as her children are older, she understands that these actions hurt her children when they were younger.  The Veteran reported that she spends most of her time ensuring her house is warm and watching television.  She stated that she started seeing a Dr. M. at the end of 2005 for depression, but that the Veteran also felt angry during that time.  At the time of the examination, she was taking medication and attending therapy on a monthly basis.  The Veteran reported experiencing a depressed mood almost all of the time.  She reported that she feels like an outcast, but tries to remain upbeat at work because she believes in doing a good job.  She reported experiencing a loss of interest in things she used to find pleasurable and states that she no longer goes out with her girlfriends because she feels she has to wear more clothes due to her frostbite residuals spreading if she gets too cold.  She reported worrying that she will lose her feet and stated that she never feels warm.  Since the time of her frostbite, she has been very worried and anxious.  The examiner noted that the Veteran was well groomed, cooperative and had good eye contact.  She discussed her anxiety over her frostbite and the impact it has had on her life many times throughout the examination.  She described her mood as anxious and irritable.  The examiner noted her range of affect was constricted but appropriate to content.  Her speech was clear, well organized and goal directed.  The examiner noted her thought content was intact and that she did not present with any suicidal or homicidal ideation.  The Veteran was oriented in all spheres and she was attentive.  The examiner noted that both the Veteran's long term and short term memory were intact and that she exhibited appropriate behavior.  The examiner described the Veteran's psychiatric symptoms as moderate - a GAF score of 55 was assigned - with an impact on her social functioning "to a great degree" as she was not living with her husband.

The Veteran's VA outpatient treatment records reflect she continued to attend therapy and receive treatment for major depression and anxiety.  A treatment note dated January 12, 2010 reflected the Veteran attended an individual therapy session in which the psychologist noted that the Veteran reported experiencing feelings of depression, anxiety and anger secondary to her frostbite residuals.  The psychologist noted that the Veteran tried to maintain a positive attitude and continued to work at her job.  The Veteran was noted to be well groomed and appropriately dressed, with a mood noted as moderately depressed, moderately anxious and angry.  The psychologist assigned her a GAF of 52.

In May 2013, the Veteran's initial 10 percent evaluation for major depression and anxiety was increased to a 50 percent evaluation based on the findings of the February 2010 VA examination and VA outpatient treatment records.

VA treatment records for the period from October 2015 to May 2016 show the Veteran continued to attend therapy and receive treatment for major depression and anxiety.  A treatment note dated October 2, 2015 indicated the Veteran described struggles with work-related stressors, and often felt unsupported.  The psychologist noted that the Veteran responded positively during the session and grew visibly calm; thereby demonstrating an awareness of her strong coping skills and strengths.  A treatment note dated May 18, 2016 indicated that Veteran was expecting a job transfer soon to move to Florida and join her husband who had already moved there.  She reported that her job continued to be stressful due to short staffing, but that she was able to maintain her work boundaries and recognized the value of pacing herself to regulate her pain.  The psychologist noted the Veteran was oriented, dressed appropriately and exhibited good hygiene.  The Veteran was friendly and her mood was neutral.  Her thought content was logical and sequential.  The psychologist noted no evidence of delusions, hallucinations or suicidal or homicidal ideation.

The Veteran underwent another VA mental disorders examination October 2016 at the VA medical center in Orlando, Florida.  The Veteran reported that she had moved to Florida in June and was living with her husband.  The Veteran stated that she has been married once and has four adult children.  The Veteran reported that she has "great" relationships with family members and that she misses them after her move.  She also reported that she has a few friends who understand what she is going through.  The Veteran stated that she was currently working at VA and had "not very good" relationships with her co-workers and supervisors.   The examiner summarized the Veteran's level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner noted the Veteran exhibited symptoms including: depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty adapting to stressful circumstances including work or a worklike setting, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran was alert and oriented in all spheres, casually dressed and adequately groomed.  She made appropriate eye contact.  She exhibited a calm mood and congruent affect.  The Veteran's speech was noted to be logical, intact and goal directed.  The Veteran initiated a "large amount of spontaneous conversation on numerous instances."  She denied audio and/or visual hallucinations and/or delusional thoughts.  She denied homicidal and/or suicidal ideation and/or self-injurious intent.  The examiner noted that the Veteran appeared to be a reliable historian; and that she was polite, cooperative and put forth a strong effort during each phase of the evaluation.  The examiner determined that there was no change in the Veteran's diagnoses, noting her condition is active and that she should seek follow up treatment.

After careful review and consideration of the Veteran's electronic file, the Board finds that an initial disability rating in excess of 50 percent is not supported by the evidence of record.  The Board has considered the GAF scores assigned, ranging from 52 to 55, which reflect moderate symptomatology throughout the appeal period.  These scores, and the Veteran's symptoms, are consistent with the disability picture associated with the 50 percent rating previously assigned.

The preponderance of the evidence does not support the criteria for a 70 percent or greater disability rating.  The Veteran completed her planned move to Florida and is now living with her husband.  She was able to secure a job transfer to a VA facility and is currently working.  The Veteran has not expressed or exhibited suicidal ideation, obsessional rituals, or intermittently illogical, obscure, or irrelevant speech.  The Veteran has consistently maintained her ability to express herself and communicate her thoughts.  While she does suffer from depression, there is no indication in the record that she has been unable to function independently, appropriately and effectively at any time.  There is no evidence of spatial disorientation.  The Veteran has not exhibited a neglect of personal appearance and hygiene.  Although her relationship with her husband has been strained at times, she has maintained a good relationship with her children.  She has been able to maintain her job and adapt to stressful situations at work.  Accordingly, the Board concludes that the criteria for a 70 percent disability rating are not met.

The Board finds that the Veteran's symptoms result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the major depression and anxiety disorder warranted higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

ORDER

Entitlement to an initial disability rating for major depression and anxiety disorder in excess of 50 percent is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  A remand is necessary to obtain medical records and VA examinations and opinions.

First, the Board notes that the most recent VA treatment records associated with Veteran's electronic file are dated September 2016.  On remand, any relevant outstanding treatment records should be obtained and associated with the claims file.

The Veteran underwent a VA cold injury examination in October 2016.  The examiner opined, "The status post frostbite left foot is a new and separate diagnosis."  The Board finds that this opinion is not adequate for adjudication purposes as it does not provide a thorough rationale for its conclusion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an addendum opinion necessary.

Next, with regard to the Veteran's claim for service connection for a back disability to include cervical disc disease/herniation, the Board notes that the Veteran underwent a VA spine examination in February 2010.  The examiner noted the Veteran's post-service fall injury in 2007, but did not address the Veteran's in-service treatment for back symptoms which are documented in her service treatment records.  The examiner ultimately determined that the Veteran's back condition was not due to her service-connected residuals of frostbite of the right foot.  The Board finds that this opinion is inadequate for adjudication purposes because it did not consider a theory of entitlement to service connection for a back disability on a direct basis; nor did the examiner provide an analysis or rationale for the opinion that was provided.

Finally, turning to the Veteran's claim for a headache disability, the Veteran was afforded a VA examination in February 2010 which noted that she experienced headaches since her post service fall in 2007.  The examiner also noted that the Veteran had right temporomandibular joint syndrome.  The examiner concluded that the Veteran's headaches and right temporomandibular joint syndrome were secondary to her post service 2007 fall.  However, the Board finds that this opinion is inadequate for adjudication purposes because it failed to consider the Veteran's service treatment records.  The Veteran's service treatment records include notations of temporomandibular joint syndrome in service that were not discussed by the VA examiner.  As such, a remand is required in order to obtain a medical addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

2.  After obtaining any outstanding records, return the file to the VA examiner who conducted the Veteran's October 2016 cold injury examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the October 2016 VA examiner is not available, the electronic file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as to the following:

a)  First, identify any current left lower extremity disability, to include neuropathy.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider the Veteran's documented "frostnip" incident in November 1983, while the Veteran was in service.

b)  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the disability(ies) identified had its onset in service, or is related to any in-service disease, injury or event, to include the Veteran's documented frostnip injury in November 1983.

In responding to this inquiry, please specifically discuss the findings of the May 2008, November 2009, February 2010, June 2010, October 2010, June 2013 and October 2016 examinations and reconcile any inconsistent findings.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  After obtaining any outstanding records, return the file to the VA examiner who conducted the Veteran's February 2010 spine examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the February 2010 VA examiner is not available, the electronic file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

a)  First, identify any current back disabilities, to include cervical disc disease/herniation.

b)  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the disability(ies) identified had its onset in service, or is related to any in-service disease, injury or event, to include the Veteran's documented frostnip injury in November 1983.

c)  For any identified back disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a back disability is proximately due to or chronically aggravated (permanently worsened beyond the natural progression) by the Veteran's service connected residuals of frostbite of the right foot.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  After obtaining any outstanding records, return the file to the VA examiner who conducted the Veteran's February 2010 headache examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the February 2010 VA examiner is not available, the electronic file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headache disorder, to include temporomandibular joint syndrome, arose during service.

b)  If the examiner determines the Veteran's headaches did not occur during service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches, to include temporomandibular joint syndrome, are causally or etiologically related to any incident of service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that they are responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claims in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


